Case: 16-51448      Document: 00514150345         Page: 1    Date Filed: 09/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 16-51448                                    FILED
                                  Summary Calendar                         September 11, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MAURICIO ESPINOZA-JIMENEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:16-CR-869-1


Before DAVIS, PRADO, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Mauricio Espinoza-
Jimenez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Espinoza-Jimenez has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51448    Document: 00514150345    Page: 2   Date Filed: 09/11/2017


                                No. 16-51448

nonfrivolous issue for appellate review. See United States v. Pesina-Rodriguez,
825 F.3d 787, 788 (5th Cir. 2016). Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED in part as frivolous, see 5TH CIR.
R. 42.2, and in part as moot based on Espinoza-Jimenez’s completion of his
term of imprisonment, see United States v. Heredia-Holguin, 823 F.3d 337, 340-
42 (5th Cir. 2016).




                                      2